El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El Crédito y Ahorro Ponceño, Inc., una corporación ban-caria, presentó dos instrumentos notariales para su inscrip-ción en el registro de la propiedad. Uno de ellos era una cesión de un crédito hipotecario, otorgada por el acreedor a favor del banco. El otro era una escritura de enajenación al banco de la propiedad hipotecada, y nna cancelación del crédito hipotecario cedido al banco y de otras hipotecas que ya éste tenía. Ambos instrumentos fneron inscritos con el defecto subsanable de no haberse acreditado que el banco hubiera archivado sus artículos de incorporación en la Secre-taría Ejecutiva de Puerto Pico. En ambos, un agente de-bidamente autorizado compareció “en nombre y representa-ción del Crédito &, Ahorro Ponceño, Inc., que es un banco constituido de acuerdo con las leyes de Puerto Rico e inscrito en la Secretaría del Ejecutivo de esta Isla, con oficina principal y domicilio en Ponce.” Esto, a nuestro juicio, bastaba para establecer el carácter corporativo del banco a fin de poder inscribir a sn nombre la propiedad qne adquirió.
Debe revocarse la nota recurrida.